United States Court of Appeals
                                                                       Fifth Circuit
                                                                     F I L E D
                    UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                       June 18, 2004

                                                                Charles R. Fulbruge III
                                                                        Clerk
                                   03-21199
                               Summary Calendar




                         UNITED STATES OF AMERICA,

                                                      Petitioner-Appellee,

                                    VERSUS

          MICHAEL ALOYSIUS, also known as Michael Amadi,

                                                     Respondent-Appellant.



           Appeal from the United States District Court
                For the Southern District of Texas
                           (H-94-MC-116)



Before DUHÉ, BENAVIDES, and STEWART, Circuit Judges.

PER CURIAM:1

      This immigration appeal concerns the revocation of Appellant

Michael Aloysius’ naturalization. Aloysius challenges the district

court’s denial of his motion to set aside the order revoking his

naturalization on due process grounds, arguing that he should have

the   opportunity   to    be    heard   on   the   factual   basis   for    the

revocation. Appellant also contends that the district court lacked



  1
     Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
jurisdiction,      because     the   Government’s     motion     to   vacate    the

naturalization was not timely.          We review a ruling on a motion for

relief   from     judgment    for    abuse   of   discretion.2        Finding   the

Government’s motion to vacate timely and no due process violations,

we conclude that the court did not abuse its discretion and affirm.

                                       I.

       Aloysius first challenges the district court’s jurisdiction to

vacate his naturalization.3            Following Aloysius’ naturalization

proceedings, the United States moved to vacate the naturalization

decree, urging that Aloysius obtained his naturalization by fraud,

that   is,   by    answering    questions     falsely    and     concealing     his

involvement in drug trafficking that would have disqualified him

for naturalization.          Aloysius complains that the district court

lacked jurisdiction because the Government filed its motion to

vacate more than a year after he was administratively accepted for

naturalization.

  2
       Pease v. Pakhoed Corp,         980 F.2d 995, 998 (5th Cir. 1993).
  3
      Appellant raised this issue June 19, 2003, in a reply
memorandum in connection with his motion to set aside the order
vacating naturalization for lack of subject matter jurisdiction.
Although the order vacating naturalization was entered in 1994,
there is no time limit on an attack of a judgment as void.      The
time limit for certain other motions under Rule 60(b) does not
apply to an attack on a judgment as void. Fed. R. Civ. P. 60(b);
Briley v. Hidalgo, 981 F.2d 246, 249 (5th Cir. 1993) (no time limit
on Rule 60(b)(4) attack on a judgment as void for lack of
jurisdiction); see also, with respect to the second ground for
Aloysius’ appeal, Bass v. Hoagland, 172 F.2d 205, 209 (5th Cir.)
(recognizing a challenge that a judgment was reached without due
process of law to be an attack on the judgment as void), cert.
denied, 338 U.S. 816, 70 S. Ct. 57, 94 L. Ed. 494 (1949).

                                         2
      The Federal Rules of Civil Procedure require that a motion for

relief from judgment based on fraud be filed “not more than a year

after the judgment, order, or proceedings was entered or taken.”4

Although Aloysius was administratively accepted for naturalization

on his interview date, February 10, 1993, he was naturalized by the

court at an oath ceremony on April 16, 1993.5   The Government filed

its Rule 60(b) motion to vacate on March 24, 1994 — within a year

of those proceedings but beyond a year from the interview date.

      We are not persuaded by Appellant’s contention that the

appropriate date to count from was the date he was interviewed.

Aloysius argues without citation to authority that the later

ceremonial date was a mere formality.   An oath ceremony is required

for admission to citizenship by statute and regulation.6   Aloysius

was naturalized by the court when he took the oath of allegiance on

April 16, 1993, and the one-year period for the Government’s Rule

60(b) was set into motion by those proceedings.

      The court did not abuse its discretion in denying Aloysius

relief based on untimeliness of the Government’s motion to vacate.



                               II.

  4
      Fed. R. Civ. P. 60(b) & (b)(3).
  5
Rawle 8.
  6
      8 U.S.C. § 1448(a) (applicant for naturalization to be
admitted to citizenship must take oath of allegiance in a public
ceremony); 8 C.F.R. § 337.9(a) (applicant is “deemed a citizen” as
of the date of oath).

                                 3
     Aloysius next contends that reversal is warranted because he

was entitled to a due process hearing to determine the accuracy of

the information used by the Government in seeking to vacate his

naturalization.

     The record reflects that Aloysius did receive due process.

The Government served him notice by mailing its motion to vacate

both to his residence and to the federal detention center.    A court

order advised the parties of the hearing date and time.      Aloysius

did not respond or appear.   Upon granting the Government’s motion,

the court allowed Aloysius an additional opportunity to be heard by

granting him thirty days to submit a memorandum showing why his

petition for naturalization should not be denied.

     Apparently as part of his due process challenge, Aloysius also

presents an argument about the sequence of events, noting that on

the dates of his statements, February 10 and April 16 of 1993, he

could not possibly have known that he would be indicted in December

of that year and convicted in the following February.        The jury

found Aloysius guilty of a conspiracy to import heroin that lasted

from early October 1992 to September 8, 1993.   On this record the

district court did not abuse its discretion in finding Appellant

made material misrepresentations in 1993 concerning a crime for

which he had not been arrested and illicit trafficking in drugs.

We find no abuse of discretion in the district court’s denying

Aloysius relief from the judgment based on due process concerns.

                               III.

                                 4
     Upon our finding of no reversible error, the judgment of the

district court is

     AFFIRMED.




                                5